በግብርና ሚኒስቴር
እና
በብሩህዌይ አግሮ ኢንዱስትሪ ኃ/የተ/የግል ማህበር መካከል የተፈፀመ
የመሬት ኪራይ ውል ስምምነት

ይህ የመሬት ኪራይ ውል ስምምነት በግብርና ሚኒስቴር አድራሻው በቦሌ ክ/ከተማ አዲስ አበባ ;
ኢትዮጵያ የሚገኝ መሆኑ እና ከዚህ በኋላ ‹‹አከራይ›› በመባል በሚታወቀው

እና
ብሩህ ዌይ አግሮ ኢንዱስትሪ ኃ/የተ/የግል ማህበር በማህበራት ህግ መሠረት በኢትዮጵያ የተቋቋመና

ከዚህ በማስከተል ‹‹ተከራይ›› በመባል የሚጠቀሰው አድራሻ በአዲስ አበባ ከተማ አስተዳደር  ቂርቀስ
ክፍለ ከተማ ቀበሌ 01 የቤት ቁጥር 981/37 ስ.ቁ 011-6610554/0911-226716 መካከል ተፈፅሟል፡፡
ተከራይ የሚለው አባባል እንደ አገባቡ የማህበሩን ተተኪዎች/ወራሾች እንዲሁም ወኪሎች የሚመለከት
ነው፡፡

ተከራይ በቅባት፤ ጥጥና ጥራጥሬ (አኩሪአተርና ቦለቄ) ልማት ለመሰማራት በኢትዮጵያ ህግ መሰረት
የተቋቋመና በቤንሻንጉል ጉሙዝ ክልል ውስጥ ለልማቱ በቂ የሆነ መሬት በመፈለጉ፣

አከራይ አስፈላጊውን መሬት ቀጥሎ በተዘረዘሩት የውል ቃሎችና ሁኔታዎች መሰረት ለተከራይ
ለመስጠት ፈቃደኛ በመሆኑ፤

ተዋዋይ ወገኖች በ 09/4/2003 ዓ.ም ከዚህ በታች በተዘረዘሩት የውል ቃሎች እና ሁኔታዎች መሰረት
ይህንን የመሬት ሊዝ ስምምነት ፈጽመዋል፡፡

አንቀጽ 1
የስምምነቱ ወሰን

1.1 የዚህ የሊዝ ስምምነት ወሰን በረዥም ጊዜ የመሬት ሊዝ በቤንሻንጉል ጉሙዝ ክልል መተከል ዞን
ዳንጉር ወረዳ ኦኒጃካዋያ ቀበሌ ውስጥ በ 5000 ሄ/ር መሬት ላይ የቅባት፣ ጥጥና ጥራጥሬ
ሰብሎች እርሻ ለማቋቋም ነው፡፡ መሬቱም በዚሁ አግባብ የሚከራየው መሬቱን በአግባቡ
የመጠቀም እንዲሁም በመሬቱ ላይ የሚገኙ፤ መዋቅሮች፣ ተከላዎች፤ ንብረቶች አና ሌሎች
በመሬቱ ላይ የሚደረጉ ማሻሻያዎችን ለስራው ዓላማ ተግባራዊ ማድረግን የሚያካትት በመሆኑ፤

1.2 ይህ የመሬት ኪራይ ስምምነት ከዚህ በማስከተል "የኪራይ መሬት" በመባል የሚጠቀሰውን የገጠር
መሬት ሙሉ በሙሉ እና በብቸኝነት ለመጠቀምና በዚህ ስምምነት በአንቀጽ ሁለት በግልጽ
የተቀመጠውን የኪራይ ክፍያ ብቻ ለመክፈል የተፈፀመ ነው፡፡

አንቀጽ 2
የኪራይ ዘመን እና በተከራየው መሬት ተከፋይ የሚሆነው የሊዝ ክፍያ

2.1. ይህ የመሬት ኪራይ ስምምነት ለ 2ሪ# ዓመታት የዐና ይሆናል፡፡ ሆኖም
ወገኖች ስምምነት ለተጨማሪ አመታት ሊታደስ ይቸላል፡፡
2.2የመሬት ኪራይ ክፍያ አፈፃፀም፡-

2.2.1 ይህ ስምምነት ከተፈረመበት ቀን አንስቶ የመሬት ኪራይ ክፍያ የ2 ዓመት የዕፎይታ
ጊዜ ያለ ሲሆን በዕፎይታ ጊዜው ያልተከፈለው የመሬት ኪራይ ክባ:ያ ከዕፎይታ
ጊዜው በኋላ ባሉት ዓመታት እኩል ተካፍሎ በየዓመቱ ከመደበኛው ጋር የሚከፈል
ይሆናል፡፡ የኪራይ ክፍያው ከ2003 ዓ.ም ጀምሮ ተፈጻሚ ይሆናል፡፡ የክፍያው
ሰንጠረዥ የውሉ አባሪ ተደርጎ ይያያዛል፡፡

2.2.2 ከዚህ በኋላ በዚህ ውል በአንቀጽ 1 ለተጠቀሰው የግብርና ኢንቨስትመንት እንቅስቃሴ
ለእያንዳንዱ  ፄክታር የብር7ፀ2 / ብሮ ለሄድ መፆ ዘጠና ታሰ ዝቻ ) የኪራይ
ክፍያ ይፈፀማል፡፡ በዚህ መሰረት በየዓመቱ ብር 960,000 (ብር ዘጠኝ መቶ ስድሳ
ሺህ ብቻ) የሚከፈል ሲሆን የዚህ ውል ዘመን ጠቅላላ የኪራይ ክፍያ መጠን ብር
ጋፊዐዐዐጪዐዐዐ / #ሮ ሪዖ ለራ ሜፈሐየፇ ቋ#ፓቻ 7) ይሆናል፡፡

2.2.3 በዚህ ውል አማካኝነት ተከራይ የመሬት ኪራይ ክፍያ ሲከፍል የክና4:ያው ደረሰኝ
ወዲያውኑ ሊሰጠውና ቅጅው/ኮፒው ለወረዳ አስተዳደር ጽ/ቤት መቅረብ አለበት፡፡

2.2.4 በዚህ አንቀጽ ላይ በቁጥር 2.2.1] የተጠቀሰው እንደተጠበቀ ሆኖ ከላይ ለተገለጸው
መሬት የአንድ አመት ቅድሚያ ክፍያ ተፈጻሚ ይሆናል፡፡

2.2.5. አስፈላጊ በሆነ ጊዜ አከራይ የመሬት ኪራይ ተመኑን ለተከራይ ከ 6 ወራት በፊት
በማሳወቅ ሊያሻሽል ይችላል፤

2.2.6 በንዑስ አንቀጽ 2.2.2 የተጠቀሰው የመሬት ኪራይ ተከራዩ መሬቱን ካለማ በኋላ
ከአከራይ ጋር በሚደረግ የጋራ ልኬት መሬቱ ከአዲስ አበባ ባለው ርቀት
የሚስተካከል ይሆናል፡፡

አንቀጽ 3
የተከራይ መብቶች
ተከራይ ከዚህ የሚከተሉት መብቶች አሉት፡-
3.1 መሬቱን ስምምነት በተደረሰበት አግባብ ማልማት እና በስምምነቱ ቃሉች መሰረት
ማስተዳደር፤
3.2 በኢንቨስትመንት ፕሮጀክቱ ዓይነት እና መጠን እንዲሁም እንደ አግባብነቱ በሚመለከታቸው
መ/ቤቶች የፈቃድ ጥያቄ በማቅረብ እና ምክክር በማድረግ አንደ ግድብ፤ የውዛ ጉድጓድ፤
ነ መንገዶች፤ ድልድዮች፤ ጽ)/ቤቶኙ፣
የጤና እና የትምህርት ተቋማት እንዲሁም ተዛማጅ

የሀይል ማመንጫ፣፤

የሆኑ አግሮ ኢንዱስትሪዎችን የመገንባት፤ በዚህ ሂደት ከሚመለከታቸው መ/ቤቶች አስፈላጊ
ሁኔታዎችን ለማመቻቸት በመተባበር ይሰራል፡፡

3.3 የተከራየውን መሬት በራሱ ወይም በህግ አግባብ በውክልና በተሾመ ሰው/ድርጅት የማልማት
ወይም የማስተዳደር፣፤

3.4 በዘመናዊ መሳሪያና ሌሎች አግባብነት ባላቸው መንገዶች በመጠቀም መሬቱን የማልማት እና
የማረስ፤ ምርትን የመሰብሰብ፣

3.5 በድርጅቱ ስራ አፈፃፀም፤ ስኬትና ፍላጎት ላይ በመመስረት ተጨማሪ መሬት ማግኘት፤

3.6 አሳማኝ በሆነና ለተሻለ ነገር ለአከራይ ከስድስት ወር የማያንስ ቅድሚያ ማስጠንቀቂያ
በመስጠት ኪራይ ስምምነቱን መሰረዝ ይችላል፡፡

አንቀጽ 4
የተከራይ ግዴታዎች

4.1 ተከራይ ለተከራየው መሬት መልካም እንክብካቤ የማድረግ እና በመሬቱ ላይ የሚገኙ ሀብቶችን
የመጠበቅ ግዴታ ያለበት ሲሆን በተለይም ከዚህ የሚከተሉት ግዴታዎች በተከራይ ላይ
ተፈፃሚ ይሆናሉ፡-

ሀ. በመሬት ዝግጅት ወቅት ሳይመነጠሩ የቀሩትን ዛፎች መጠበቅ፤

ለ. ተዳፋትነት ባለባቸው አካባቢዎች የአፈር መሸርሸርን ለመከላከል አግባብነት ያላቸው
የአሰራር ዘዴዎችን መጠቀም፣

ሐ. ስለ ተፈጥሮ ሀብቶች አጠባበቅ በህግ የተደነገጉ ግዴታዎችን ማክበር እና እነዚህንም
በጠቅላላው ተግባራዊ ማድረግ'

መ. ፕሮጀክቱ ከመጀመሩ በፊት የአካባቢ ተፅፅኖ ግምገማ ጥናት በማካፄድ የጥናት ሪፖርቱን
የኢንቨስትመንት መሬት ርክክብ በተፈፀመ ከአራት ወር ባልበለጠ ጊዜ ውስጥ ማቅረብ፡፡

4.2 ከመንግስት እንዲሁም ከሌሎች ኤጀንሲዎች አግባብነት ያላቸው ፈቃዶችን በመጠየቅና
በመውሰድ መሬቱን ከተረከበበት ጊዜ ጀምሮ በሚቀጠር የ6 ወራት ጊዜ ውስጥ ተከራይ
መሬቱን ማልማት መጀመር አለበት፡፡ ይህ ባይሆን አከራይ ለተከረራይ ማስጠንቀቂያ
በመስጠት ውሉን ይሰርዛል፡፡

4.3 በዚህ የውል ስምምነት ስር ተከራይ ይህ የመሬት ኪራይ ስምምነት ውል ከተፈረመበተ ቀን
አንስቶ በአንድ ዓመት ጊዜ ውስጥ የመሬቱን ሃ##ኛ ክፍል የማልማት ግዴታ አለበት፡፡
በመሆኑም በጠቅላላው የተከራየውን መሬት ይህ ስምምነት ከተፈረመበት ቀን አንስቶ #ዳራም

ዓመታት ባልበለጠ ጊዜ ውስጥ የማልማት ግዴታ አለበት፡፡

4.5 ተከራይ ለግብርና ሜኒስቴር በሚቀርብለት ጥያቂ መሰረት ትክክለኛ መረጃ እና
የኢንቨስትመንት እንቅስቃሴ ሪፖርቶች ያቀርባል፡፡

4.6 የዕፎይታ ጊዜው እንደተጠናቀቀ የወቅቱን አመታዊ የመሬት ኪራይ ክፍያ በዕፎጀይታ ጊዜው
ያልተከፈለውን ድርሻ በመጨመር መሬቱ ለሚገኝበት ክልል ከታህሳስ ወር አንስቶ እስከ ሰኔ
ወር ባለው ጊዜ ውስጥ ቀደም ሲል ለገጠር መሬቶች ተፈፃሚነት እንዲኖረው በተወሰነው
የኪራይ ተመን መሰረት ክፍያ ይፈፅማል፡፡

4.7 ተከራይ ይህንን የመሬት ኪራይ ውል ሲፈጽም ከዚህ የውል ሰነድ ጋር በማያያዝ የተከራየውን
መሬት አጠቃቀም የድርጌት መርፃ ግብር ለግብርና ሚኒስቴር ያቀርባል፡፡

4.8 በጽሁፍ በሚቀርብ ጥያቄ መሠረት የአከራይ ፈቃድ ሳይሰጥ ተከራይ በየትኛውም ሁኔታ ቢሆን
መራቱን ላልተፈቀደለት እና ቀደም ሲል በአንቀጽ 3 ላይ ላልተቀመጠ ዓላማ ወይም እቅድ
መጠቀም አይችልም፡፡

4.9 የመሬቱ 75 በመቶ ሳይለማ ድርጅቱ መሬቱን ለሌላ ድርጅት ወይም ግለሰብ አሳልፎ: የመስጠት
መብት አይኖረውም፡፡

4.10 ተከራይ የመሬቱን 75 በመቶ በማልማትና የአከራዩን ፈቃድ ካገኘ መሬቱን ለሌላ ድርጅት
ወይም ግለሰብ ማዛወር ይችላል፡፡ አከራይ ጥያቄ ባቀረበ ጊዜ አፋጣኝ ምላሽ ይሰጣል፡፡

4.11 ይሁን እንጅ ተከራይ ከላይ በንዑስ አንቀጽ 4.10 የተሰጠው መብት ቢኖርም ያላለማውን
መሬት ማዛወር አይችልም፡፡

አንቀጽ 5

የአከራይ መብቶች

አከራይ ከዚህ የሚከተሉት መብቶች ብቸኛ ተጠቃሚ ይሆናለ፡-

5.1 ተከራይ ግዴታዎቹን በትጋት መወጣቱን እና መፈፀሙን የመቆጣጠር አና የመከታተል መብት
ይኖረዋል፡፡

5.2. መሬቱ በኪራይ ከተሰጠበት ቀን ጀምሮ የአንድ አመት ጊዜ ሲያበቃ በንዑስ አንቀጽ 4.3
መሰረት ያልለሙትን መሬቶች ይወስዳል፡፡ ይህም ተፈፃሚ የሚሆነው ተከራይ የ6 ወራት
ቅድመ ማስጠንቀቂያ ተሰጥቶት በአንድ አመት ውስጥ ሳያስተካክል የቀረ እንደሆነ ነው፡

5.3. አከራይ ከላይ በአንቀፅ 5.1 የተሰጠውን መብት በሚጠቀምበት ወቅት የተከራይን ተግባራት
እና እንቅስቃሴዎች በማያውክ ሁኔታ መሆኑን ማረጋገጥ አለበት፡፡

54. አሳማኝ በሆነና ለተሻለ ልማት ለተከራይ ከስድስት ወር የማያንስ ቅድሚያ ማስጠንቀቂያ
በመስጠት ኪራይ ስምምነቱን

5.5 በዚህ የመሬት ኪራይ

6.1

62

6.3

6.4

65

6.6

'ሃ.1

አንቀፅ 6
የአከራይ ግዴታዎች

አከራይ መሬቱን ከማናቸውም ለሥራው እንቅፋት ከሆኑ ነገሮች እና ሌሎች አክሎች ነዛ
በማድረግ ይህ የመሬት ኪራይ የውል ስምምነት ከተፈረመበት ቀን አንስቶ በአንድ ወር ጊዜ
ውስጥ የማስረከብ ግዴታ አለበት፡፡

የሚከናወነውን ከፍተኛ የኢንቨስትመንት ስራ ከግምት ውስጥ በማስገባት ተከራይ ከግብር ነፃ
የመደረግ፤ ከገቢ የካፒታል እቃዎች የቀረጥ ነፃ እና ለውጭ ካምፓኒዎች በኢትዮጵያ ሕግጋት
በሚፈቀደው መሠረት ካፒታልን እና ትርፎችን ወደ ውጭ ዛገር ስለመላክ የተቀመጡትን ልዩ
ጥቅማጥቅሞች የማስጠበቅ እና የመፈፀም ግዴታ አለበት፡፡

አከራይ በተከራይ በኩል የሚያከናውነውን የመሬት መመንጠር ተግባር በተመለከተ አንዲሁም
በዚህ ስምምነት ሽፋን ያገኘውን አላማ ተግባራዊ ከማድረግ እና ከዚህ ጋር ተያያዥ የሆኑ
ተጓዳኝ እና ከሥራው ዛደት ጋር አግባብነት ያላቸውን ተግባራት ከመፈፀም የሚያግድ ምንም
አይነት የሕግ ወይም ሌላ ገደብ የሌለ መሆኑን ያረጋግጣል፡፡

ለአፈር ምርመራ እና ለቅየሳ ስራ በፌዴራል መንግ|ስት እና በክልል መንግስት የምርምር
ማእአከላት የሚገኙትን ፋሲሊቲዎችን በክፍያ እንዲጠቀም ሁኔታዎችን ያመቻቻል፡፡

ተከራይ በውል ባሉበት ግዴታዎች መሠረት መሬቱን በተቀመጡት የጊዜ ገደቦች ውስጥ
ሳያለማ የቀረ እንደሆነ ወይም በተፈጥሮ ፃብቶች ላይ ጉዳት ካደረስ ወይም የኪራይ ክፍያውን
በወቅቱ ካልከፈለ አከራዩ በእነዚሁ ምክንያቶች የኪራይ ውሉን ለማቋረጥ ከወሰነ ይህንን
ውሳኔውን ቢያንስ ከ6 ወራት ቀደም ብሎ በማስጠንቀቂያ መልክ ለተከራይ መስበጠት አለበት፡፡
አከራይ ይህንን ጉዳይ ተከታትሎ ካላስታወቀ/ካላስፈፀመ ለተከራዩ ተጨማሪ የ 6 ወር ጊዜ
ይሰጣል፡፡

ተከራይ በኪራይ ዘመኑ መሬቱን ሰላማዊና ከሁከት ነዛ በሆነ መንገድ ማልማት እንዲችል
ከማንኛውም አመፅ፤ ረብሻ ወይም አስቸጋሪ የተፈጥሮ ክስተቶች ለመከላከል ከአቅም በላይ
የሆኑ ሁኔታዎችን ሳይጨምር ያለክፍያ የመተባበር ግዴታ አለበት፡፡

አንቀፅ 7
የተከራየውን መሬት ስለማስረከብ

አከራይ ይህ ውል ከተፊረመበት ጊዜ አንስቶ በ30 ቀን ውስጥ የመሬቱን ፕላን እንዲሁም
"ሌሎችማስረጃዎችን ለተከራይ ያስረክባል፡፡
፡ “ሎክ

7.2 ተከራይ በፅሑፍ ተገልፆለትም ቢሆን በአርሱ በኩል በሆነ ምክንያት የመሬቱ ርክክብ ሳይፈፀም
የቀረ እንደሆነ አከራይ በዚህ ምክንያት ምንም አይነት ኃላፊት አይወስድም፡፡
7.3 በአንቀጽ 2 ንዑስ አንቀጽ 2.2.2 የተጠቀሰው የመሬት ኪራይ የአንድ አመት ቅድሚያ ክፍያ
አንደተፈፀመ የመሬት ርክክብ ይፈፀማል፡፡
7.4. የመሬቱ ርክክብ ተፈዓሚ የሚሆነው ወይም የሚፀናው ይህ ውል ከተፈረመበት በ15 ቀናት
ውስጥ ይሆናል፡፡
አንቀፅ 8
የውል እድሳት እና ማሻሻያ
8.1 ይህ የመሬት ኪራይ ስምምነት በተመሳሳይ የውል ቃሎች እና ሁኔታዎች መሠረት ሊታደስ
ይችላል፡፡
8.2 ተከራይ ስምምነቱን ማደስ ከፈለገ የውል ዘመነ- ከመጠናቀቁ ከ6 ወራት በፊት ይህንነ- ማሳወቅ
አለበት፡፡
አንቀፅ 9

ውል የሚቋረጥባቸው ምክንያቶች

ይህ የመሬት ኪራይ ውል ስምምነት ከዚህ በታች በተዘረዘሩት ምክንያቶች ሊቋረጥ ይችላል፡-

9.1 የመሬት ኪራይ የውል ዘመን ሲያበቃ፣

9.2 አከራይ ከአቅም በላይ በሆኑ ምክንያቶች መሬቱን ለተከራይ ሳያስረክብ የቀረ እንደሆነ፣

9.3 ተከራይ የስድስት ወር የዕሑፍ ማስጠንቀቂያ ሰጥቶም ቢሆን አከራይ በዚህ ውል ስር
የተካተቱትን ማናቸውንም ግዴታዎች ወይም ቃልኪዳኖች ሳያከብር የቀረ እንደሆነ፤

94 ተከራይ አመታዊ የኪራይ እና ሌሎች የግብር ክፍያዎችን ለሁለት ተከታታይ አመታት
ሳይከፍል የቀረ እንደሆነ፣

95. ተከራይ በአከራይ በኩል የ6 ወራት ቅድመ ማስጠንቀቂያ በመስጠት ተከራዩ የውል
ግዴታዎቹን በማክበር እንዲፈፅም ተጠይቆም ቢሆን ይህንን ሳይፈዕም የቀረ እንደሆነ፤

9.6 በንዑስ አንቀጽ 5.4 መሰረት ለተሻለ ልማት አከራይ የኪራይ ውሉን ለማቋረጥ ዛሳብ ያለው
መሆኑን በመጥቀስ የ6 ወራት ቅድመ ማስጠንቀቂያ ሲሰጥ፤

9.7 በንዑስ አንቀጽ 3.6 መሰረት ለተሻለ ነገር ተከራይ የኪራይ ውሉን ለማቋረጥ ዛሳብ ያለው
መሆኑን በመጥቀስ የ6 ወራት ቅድመ ማስጠንቀቂያ ሲሰጥ፤

አንቀጽ 10

የውል መቋረጥ ሂደት ውጤቶች
10.1 የመሬት ኪራይ ውሉ ሲቋረጥ ተከራይ የተከራየውን መሬት የውሉ መቋረጥ ተፈፃሚ

ከሚሆንበት ቀን ጀምሮ በ6 ወራት ጊዜ ውስጥ ለአከራይ መመለስ አለበት፡፡

10.2 ይህ የኪራይ ውል ስምምነት በተከራዩ በዚህ ስምምነት በአንቀፅ 9.3 መሰረት አና በአከራዩ
96 መሠረት በማናቸውም ምክንያቶች በሚቋረጥበት ወቅት አከራይ በመሬቱ ላይ
የተከናወኑትን ዋጋ ያላቸው ማሻሻያዎችና ወጪዎች በወቅቱ የገበያ ዋጋ ማንኛውም የተከራይ
ዕዳዎች ከተከፈሉ በኋላ ለተከራይ ይከፍላል፡፡

10.3 ይህ ስምምነት ከላይ በአንቀፅ 9.4፤ 9.5 እና 9.7 ከተዘረዘሩት ምክንያቶች መካከል
በማናቸውም መነሻነት ያቋረጠ እንደሆነ አንዲህ ባለው ምክንያት አከራይ ለተከራይ
የሚከፍለው አይኖርም፡፡

10.4 ይህ የመሬት ኪራይ ውል በሚቋረጥበት ወቅት በመሬቱ ላይ ያሉ ንብረቶችን በድርድር
ለመግዛት ለአከራይ ቅድሚያ ይሰጠዋል። አከራዩ ካልፈለገ ተከራይ ንብረቱን አንስቶ
የመውሰድ መብቱ የተጠበቀ ነው፡፡

አንቀፅ 11
ምዝገባ

ይህ የመሬት ኪራይ ስምምነት ስልጣን በተሰጠው አካል መመዝገብ እና መዕደቅ ግዴታ የለበትም ፤
የዚህ ውል ስምምነት ቅጅዎችና ግልባጮች ለአከራይ፣ ለተከራይ፤ ለወረዳ፤ ለፋይናንስ ጽ/ቤት፤
ለኢንቨስትመንት ኮሚሽን አና ሌሎች አካላት በአከራይ በሚሰጥ ሸሺ ደብዳቤ አማካኝነት ለትብብር
ያመች ዘንድ እንዲላኩ ይደረጋል፡፡

አንቀፅ 12

ገዥ ሕግ

በዚህ ስምምነት ስር ስራዎችን የሚገዛው የኢትዮጵያ ሕግ ይሆናል፡፡

አንቀፅ 13
ከአቅም በላይ የሆኑ ሁኔታዎች

ከአቅም በላይ የሆኑ ሁኔታዎችን አስመልክቶ የኢትዮጵያ የፍትሐብሔር ሕግ ተፈፃሚ ይሆናል፡:

ኋ
#ፇጌህ'ቅ

፡፡ ው
አንቀፅ 14
ሰላማዊ ለሆነ አጠቃቀም የተገባ ቃል

አከራይ በተከራየው መሬት ላይ ያለውን የባለቤትነት እና የንብረት መብቶች ያረጋግጣል፡፡ በመሆኑም
ተከራይ መሬቱን ሰላማዊ በሆነ መልኩ በይዞታው እንደሚያቁይ እና ይህንንም ያለምንም ችግር
ሊጠቀምበት እንደሚችል ያረጋግጣል፡፡

አንቀፅ 15
የቀን መቁጠሪያ

ለዚህ ስምምነት ዓላማ የኢትዮጵያ ቀን መቁጠሪያ ተፈፃሚነት ይኖረዋል፡፡
አንቀፅ 16
የስምምነቱ አባሪዎች
ከዚህ በታች የተዘረዘሩት ሰነዶች የስምምነቱ አባሪ ሲሆኑ የውሉ አካል ተደርገው ይወሰዳሉ፡፡
16.1 የተከራየው መሬት ሳይት ፕላን
16.2 የተከራይ መታወቂያ ወይም ፓስፖርት ግልባጭ
16.3 የተከራይ መመስረቻ ፅሑፍ እና መተዳደሪያ ደንብ ግልባጭ
16.4 የኪራይ አከፋፈሉን የሚያሳይ ሠንጠረዥ
አንቀፅ 17
አለመግባባትን ስለመፍታት
ከመሬት ኪራይ ስምምነቱ ጋር በተያያዘ ወይም ስምምነቱን ተከትሎ በአከራይ እና በተከራይ መካከል
አለመግባባት በሚከሰትበት ወቅት ሁለቱም ተዋዋይ ወገኖች አለመግባባቱን ሰላማዊ በሆ'ነ መልኩ እና
ለሁለቱም ወገኖች በሚጠቅም መልኩ ለመፍታት የሚችሉትን ጥረት ሁሉ ያደርጋሉ፡፡ አንዲህ ባለ
ሁኔታ አለመግባባቱ ሊፈታ ካልቻለ ጉዳዩ ሥልጣን ባለው በኢትዮጵያ የፌዴራል ፍ/ቤት የሚታይ
ይሆናል፡፡
አንቀፅ 18
ጽ/ቤት ስለማቀቋቋምና እና ማስጠንቀቂያዎች

18.2 ከዚህ ስምምነት ተዋዋይ ወገኖች መካከል ለአንዱ የሚላክ ደብዳቤ እና ማስጠንቀቂያ
በእንግሊዘኛ ወይም በአማርኛ ቋንቋ በተዘጋጀ ፅሑፍ አማካኝነት ይሆናል፡፡ እንዲህ ያለውም
ፅሑፍ በአካል ወይም በዚህ ስምምነት መግቢያ ላይ በተጠቀሰው አድራሻ በፖስታ ይላካል፡፡

አንቀፅ 19

ውሉ የሚፀናበት ቀን

ይህ የኪራይ ስምምነት ለ 2# አመታት ማለትም ከተፈረመበት ዐወሀፊ2ዐዐጋ ም ጀምሮ የዐና
ይሆናል፡፡ ተፈፃሚነቱም በ ዐይ/ሀ42ዐ2ፀ ያበቃል፡፡

አከራይ ተከራይ
ግብርና ሚኒስቴር ብሩህ ዌይ አግሮ ኢንዱስትሪ ኃ/የተ/የግል ማህበር
ሥም 2 ፡፡ ሥም  ናዥሽጥስ ባካኗጳ፦ታ
ፊርማ #፦፦ ፊርማ
ቀን ቀን ሟፓችዕሳስለ ፳),ትመ3
እማኞች
ሥም
1. -:3425.ሲድ:...ር>ዕ. -4#/3.77
5.-ጳሕሐረ ነ-32.. --ይጃ.ዐ፻/ወ
3. 3222 ያፈ ረደረኗኗረቧ፤

